

	

		II

		109th CONGRESS

		2d Session

		S. 2307

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Harkin (for himself,

			 Mr. Enzi, and Mr. Thomas) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Agriculture, Nutrition, and Forestry

		

		A BILL

		To enhance fair and open competition in the production

		  and sale of agricultural commodities.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Competitive and Fair

			 Agricultural Markets Act of 2006.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—Agricultural fair practices

					Sec. 101. Agricultural fair practices.

					Sec. 102. Application.

					TITLE II—Packers and stockyards

					Sec. 201. Investigation of live poultry dealers.

					Sec. 202. No competitive injury requirement.

					Sec. 203. Attorneys fees.

					Sec. 204. Appointment of outside counsel.

					Sec. 205. Competitive harm.

					Sec. 206. Regulations.

				

			IAgricultural fair

			 practices

			101.Agricultural

			 fair practicesThe

			 Agricultural Fair Practices Act of 1967 (7 U.S.C. 2301 et seq.) is amended to

			 read as follows:

				

					1.Short title; table of

				contents

						(a)In

				generalThis Act may be cited as the Agricultural Fair

				Practices Act of 1967.

						(b)Table of

				contentsThe table of contents of this Act is as follows:

							

								Sec. 1. Short title; table of contents.

								Sec. 2. Definitions.

								TITLE I—Agricultural trade practices

								Sec. 101. Office of Special Counsel for Competition

				  Matters.

								Sec. 102. Report on corporate structure.

								TITLE II—Unfair or deceptive acts or practices in agricultural

				  commerce

								Sec. 201. Prohibition on unfair or deceptive acts or practices

				  in agricultural commerce.

								Sec. 202. Agricultural contracts.

								Sec. 203. Production contracts.

								Sec. 204. Authority of Secretary to promulgate rules and

				  regulations.

								Sec. 205. Enforcement.

								Sec. 206. Effect on other laws.

								Sec. 207. Assignment of association dues and fees.

								Sec. 208. Severability.

							

						2.DefinitionsIn this Act:

						(1)Agricultural

				CommodityThe term agricultural commodity has the

				meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C.

				5602).

						(2)Agricultural

				contractThe term agricultural contract means a

				marketing contract or a production contract.

						(3)Agricultural

				cooperativeThe term agricultural cooperative means

				an association of persons engaged in the production, marketing, or processing

				of an agricultural commodity that meets the requirements of the Act entitled

				An Act to authorize association of producers of agricultural

				products (commonly known as the Capper-Volstead Act)

				(7 U.S.C.

				291 et seq.).

						(4)Association of

				producers

							(A)In

				generalThe term association of producers means an

				association of producers of agricultural commodities that engages in the

				marketing, bargaining, shipping, or processing of agricultural commodities or

				of agricultural services.

							(B)InclusionsThe

				term association of producers includes—

								(i)an organization

				dedicated to promoting the common interest and general welfare of producers of

				agricultural commodities;

								(ii)a cooperative

				association (as defined in section 15(a) of the Agricultural Marketing Act

				(12 U.S.C.

				1141j(a))); and

								(iii)an association

				described in the first section of the Act entitled An Act to authorize

				association of producers of agricultural products (commonly known as

				the Capper-Volstead Act) (7 U.S.C. 291).

								(5)Capital

				investmentThe term capital investment means an

				investment in—

							(A)a structure, such

				as a building or manure storage structure; or

							(B)machinery or

				equipment associated with producing an agricultural commodity that has a useful

				life of more than 1 year.

							(6)Commission

				merchantThe term commission merchant means any

				person engaged in the business of receiving in interstate or foreign commerce

				any agricultural commodity for sale on commission.

						(7)Contract

				livestock facilityThe term contract livestock

				facility means a facility in which livestock or a product of live

				livestock is produced under a production contract by a contract

				producer.

						(8)ContractorThe

				term contractor means a person that, in accordance with a

				production contract, owns, or will own, an agricultural commodity that is

				produced by a contract producer.

						(9)Contract

				producerThe term contract producer means a producer

				that produces an agricultural commodity under a production contract.

						(10)Covered

				personThe term covered person means a dealer,

				handler, contractor, processor, or commission merchant.

						(11)CropThe

				term crop means an agricultural commodity produced from a

				plant.

						(12)DealerThe

				term dealer means any person engaged in the business of buying,

				selling, or marketing agricultural commodities in interstate or foreign

				commerce.

						(13)DepartmentThe

				term Department means the Department of Agriculture.

						(14)HandlerThe

				term handler means any person engaged in the business or practice

				of—

							(A)acquiring

				agricultural commodities from producers or associations of producers for

				processing or sale;

							(B)grading,

				packaging, handling, storing, or processing agricultural commodities received

				from producers or associations of producers;

							(C)contracting or

				negotiating contracts or other arrangements, written or oral, with or on behalf

				of producers or associations of producers with respect to the production or

				marketing of any agricultural commodity; or

							(D)acting as an

				agent or broker for a handler in the performance of any function or act

				described in subparagraph (A), (B), or (C).

							(15)Investment

				requirementThe term investment requirement means a

				provision in a production contract that requires a contract producer to make a

				capital investment associated with producing an agricultural commodity that,

				but for the production contract, the contract producer would not have

				made.

						(16)LivestockThe

				term livestock means beef cattle, dairy cattle, swine, sheep, or

				poultry.

						(17)Marketing

				contractThe term marketing contract means a written

				agreement between a covered person and a producer for the purchase of an

				agricultural commodity produced or raised by the producer.

						(18)PersonThe

				term person includes an individual, partnership, corporation,

				limited liability company, limited partnership, or association.

						(19)ProcessorThe

				term processor means—

							(A)any person (other

				than an agricultural cooperative) engaged in the business of handling,

				preparing, or manufacturing (including slaughtering) an agricultural commodity

				or the products of an agricultural commodity for sale or marketing in

				interstate or foreign commerce; and

							(B)an agricultural

				cooperative that handles, prepares, or manufactures (including slaughtering)

				agricultural commodities of its members’ own production.

							(20)ProduceThe

				term produce means—

							(A)to provide feed

				or services relating to the care and feeding of livestock, including milking

				dairy cattle and storing raw milk; or

							(B)to plant, raise,

				harvest, and store a crop, including preparing soil for planting and applying a

				fertilizer, soil conditioner, or pesticide to a crop.

							(21)ProducerThe

				term producer means a person engaged in the production of an

				agricultural commodity as a farmer, planter, rancher, dairyman, poultryman, or

				fruit, vegetable, or nut grower.

						(22)Production

				contract

							(A)In

				generalThe term production contract means a written

				agreement that provides for—

								(i)the production of

				an agricultural commodity by a contract producer; or

								(ii)the provision of

				a management service relating to the production of an agricultural commodity by

				a contract producer.

								(B)InclusionsThe

				term production contract includes—

								(i)a

				contract between a contractor and a contract producer for the production of an

				agricultural commodity; and

								(ii)a contract

				between a contractor and a contract producer for the provision of a management

				service in the production of an agricultural commodity.

								(23)SecretaryThe

				term Secretary means the Secretary of Agriculture.

						IAgricultural

				trade practices

						101.Office of

				Special Counsel for Competition Matters

							(a)Establishment

								(1)In

				generalThere is established within the Department an office to

				be known as the Office of Special Counsel for Competition

				Matters.

								(2)DutiesThe

				Office shall—

									(A)investigate and

				prosecute violations of this Act, the Packers and Stockyards Act, 1921

				(7 U.S.C.

				181 et seq.), and any other Act that the Secretary determines

				to be appropriate;

									(B)serve as a

				liaison between the Department and the Department of Justice and the Federal

				Trade Commission with respect to competition and trade practices in the food

				and agricultural sector; and

									(C)maintain a staff

				of attorneys and other professionals with the appropriate expertise.

									(b)Special Counsel

				for Competition Matters

								(1)In

				generalThe Office shall be headed by the Special Counsel for

				Competition Matters, who shall be appointed by the President, by and with the

				advice and consent of the Senate.

								(2)Prosecutorial

				AuthorityNotwithstanding title 28, United States Code, the

				Special Counsel for Competition Matters shall have the authority to bring any

				civil or administrative action authorized under this Act or any other Act that

				the Secretary determines to be appropriate.

								102.Report on

				corporate structure

							(a)In

				generalA covered person with annual sales in excess of

				$100,000,000 shall annually file with the Secretary a report that describes,

				with respect to domestic activities and foreign activities, the strategic

				alliances, ownership in other covered persons, joint ventures, subsidiaries,

				brand names, and interlocking boards of directors with other covered

				persons.

							(b)ConfidentialityA

				report filed under subsection (a) shall be confidential commercial or financial

				information for the purposes of section 552(b)(4) of title 5, United States

				Code.

							IIUnfair or

				deceptive acts or practices in agricultural commerce

						201.Prohibition on

				unfair or deceptive acts or practices in agricultural commerce

							(a)Unfair or

				deceptive acts or practices in agricultural commerceAny unfair

				or deceptive act or practice in or affecting the marketing, receiving,

				purchasing, sale, or contracting for the production of any agricultural

				commodity by any covered person shall be unlawful.

							(b)Unfair or

				deceptive acts or practices concerning producer

				associationsSubject to subsection (a), it shall be unlawful for

				any covered person knowingly—

								(1)(A)to interfere with,

				restrain, or coerce any producer in the exercise of the right of the producer

				to join and belong to, or to refrain from joining or belonging to, an

				association of producers; or

									(B)to refuse to deal with any producer

				because of the exercise of the right of the producer to join and belong to the

				association;

									(2)to discriminate

				against any producer with respect to price, quantity, quality, or other terms

				of purchase, acquisition, or other handling of an agricultural commodity

				because of the membership of the producer in, or the contract of the producer

				with, an association of producers;

								(3)to coerce or

				intimidate any producer to enter into, maintain, breach, cancel, or terminate a

				membership agreement or marketing contract with an association of producers or

				a contract with a covered person;

								(4)to pay or loan

				money, give any thing of value, or offer any other inducement or reward to a

				producer for refusing to or ceasing to belong to an association of

				producers;

								(5)to make false

				reports about the finances, management, or activities of an association of

				producers or handlers;

								(6)to conspire,

				combine, agree, or arrange with any other person to do, or aid or abet the

				performance of, any act made unlawful by this Act;

								(7)(A)to interfere with the

				formation or administration of any association of producers; or

									(B)to contribute financial or other

				support to an association of producers; or

									(8)to fail to

				bargain in good faith.

								(c)Unfair or

				deceptive acts or practices in agricultural contractsIt shall be

				unlawful for a covered person that is a party to an agricultural

				contract—

								(1)to fail to act in

				good faith (as defined in applicable State law provisions of the Uniform

				Commercial Code) with respect to the performance and enforcement of the

				agricultural contract;

								(2)to fail to

				include 1 or more cover pages that disclose provisions of the agricultural

				contract relating to—

									(A)duration;

									(B)termination;

									(C)renewal and

				renegotiation standards;

									(D)responsibility

				for environmental damage;

									(E)factors to be

				used in determining payment;

									(F)responsibility

				for obtaining and complying with Federal, State, and local permits;

									(G)assignability;

									(H)the applicable

				State law and venue;

									(I)the effect of

				oral modifications;

									(J)remedies for

				breach;

									(K)in the case of a

				livestock or poultry production contract, the minimum number of animals subject

				to the contract;

									(L)other rules or

				provisions incorporated in the contract by reference; and

									(M)any other terms

				that the Secretary determines to be appropriate for disclosure; or

									(3)to violate any of

				the requirements relating to production contracts under section 203.

								(d)Public policy

				considerations

								(1)In

				generalIn determining whether an act or practice is unfair, a

				court may consider established public policies as evidence to be considered

				with all other evidence.

								(2)LimitationNotwithstanding

				paragraph (1), public policy considerations may not serve as a primary basis

				for the determination.

								202.Agricultural

				contracts

							(a)ConfidentialityAny

				provision of an agricultural contract that requires that the agricultural

				contract remain confidential is void, except as the provision applies to a

				trade secret to which section 552 of title 5, United States Code,

				applies.

							(b)ArbitrationIf

				a livestock or poultry contract provides for the use of arbitration to resolve

				a controversy under the livestock or poultry contract, arbitration may be used

				to settle the controversy only if, after the controversy arises, both parties

				consent in writing to use arbitration to settle the controversy.

							203.Production

				contracts

							(a)Right of

				contract producers to cancel production contracts

								(1)In

				generalA contract producer may cancel a production contract by

				mailing a cancellation notice to the contractor not later than the later

				of—

									(A)the date that is

				3 business days after the date on which the production contract is executed;

				or

									(B)any cancellation

				date specified in the production contract.

									(2)DisclosureA

				production contract shall clearly disclose—

									(A)the right of the

				contract producer to cancel the production contract;

									(B)the method by

				which the contract producer may cancel the production contract; and

									(C)the deadline for

				canceling the production contract.

									(b)Production

				contract liens

								(1)Definition of

				lien starting dateIn this subsection, the term lien

				starting date means—

									(A)in the case of an

				annual crop, the date on which the annual crop is planted;

									(B)in the case of a

				perennial crop, the starting date on which the perennial crop is subject to a

				production contract;

									(C)in the case of

				livestock, the date on which the livestock arrive at the contract livestock

				facility; and

									(D)in the case of

				milk or any other product of live livestock, the date on which the milk or

				other product is produced.

									(2)LiensExcept

				as provided in paragraph (8), in the case of a production contract that

				provides for the production of an agricultural commodity by a contract

				producer, the contract producer shall have a lien in the amount owed to the

				contract producer under the production contract on—

									(A)(i)the agricultural

				commodity until the agricultural commodity is sold or processed (including

				slaughtered) by the contractor; and

										(ii)the cash proceeds of the sale of

				the agricultural commodity, including any cash provided as part of the sale;

				and

										(B)any property of

				the contractor that may be subject to a security interest.

									(3)Lien

				periodA lien for the production of an agricultural commodity

				under this subsection shall apply during the period—

									(A)beginning on the

				lien starting date; and

									(B)ending 1 year

				after the agricultural commodity is no longer under the control of the contract

				producer.

									(4)Perfecting of

				liensTo perfect a lien for the production of an agricultural

				commodity under this subsection, a contract producer shall file a lien

				statement under applicable State law provisions based on Article 9 of the

				Uniform Commercial Code.

								(5)Priority of

				liensA lien created under this subsection shall be superior to,

				and have priority over, any conflicting lien or security interest in the

				agricultural commodity, including a lien or security interest that was

				perfected prior to the creation of the lien under this subsection.

								(6)Enforcement

									(A)ControlBefore

				an agricultural commodity leaves the control of a contract producer, the

				contract producer may foreclose a lien created under this subsection in the

				manner provided for the foreclosure of a secured transaction under applicable

				State law provisions based on Article 9 of the Uniform Commercial Code.

									(B)Post-controlAfter

				an agricultural commodity leaves the control of the contract producer, the

				contract producer may enforce the lien in the manner provided under applicable

				State law provisions based on Article 9 of the Uniform Commercial Code.

									(7)Election of

				other remediesIn lieu of obtaining a lien under this subsection,

				a contract producer described in paragraph (2) may seek to collect funds due

				under a production contract in accordance with—

									(A)the Packers and

				Stockyards Act, 1921 (7 U.S.C. 181 et seq.); or

									(B)the Perishable

				Agricultural Commodities Act, 1930 (7 U.S.C. 499a et seq.).

									(8)ExemptionThis

				subsection does not apply to a contract producer that is an agricultural

				cooperative, at least 50 percent of the ownership interests of which are held

				by producers.

								(c)Production

				contracts involving investment requirements

								(1)ApplicabilityThis

				subsection applies only to a production contract between a contract producer

				and a contractor if, but for the production contract, the contract producer

				would not have made a capital investment of $100,000 or more.

								(2)Restrictions on

				contract termination

									(A)Notice of

				terminationExcept as provided in subparagraph (C), a contractor

				shall not terminate or cancel a production contract unless the contractor

				provides the contract producer with written notice of the intention of the

				contractor to terminate or cancel the production contract at least 180 days

				before the effective date of the termination or cancellation.

									(B)RequirementsThe

				written notice required under subparagraph (A) shall include alleged causes of

				the termination.

									(C)ExceptionsA

				contractor may terminate or cancel a production contract without notice as

				required under subparagraph (A) if the basis for the termination or

				cancellation is—

										(i)a

				voluntary abandonment of the contractual relationship by the contract producer,

				such as a complete failure of the contract producer to perform under the

				production contract;

										(ii)the conviction

				of the contract producer of an offense of fraud or theft committed against the

				contractor; or

										(iii)the natural end

				of the production contract in accordance with the terms of the production

				contract.

										(D)Right to

				cure

										(i)In

				generalIf, not later than 180 days after the date on which the

				contract producer receives written notice under subparagraph (A), the contract

				producer remedies each cause of the breach of contract alleged in the written

				notice, the contractor may not terminate or cancel a production contract under

				this paragraph.

										(ii)No admission

				of breachThe remedy or attempt to remedy the causes for the

				breach of contract by the contract producer under clause (i) does not

				constitute an admission of breach of contract.

										(d)Additional

				capital investments in production contracts

								(1)In

				generalA covered person shall not require a contract producer to

				make additional capital investments in connection with a production contract

				that exceed the initial investment requirements of the production

				contract.

								(2)ExceptionsNotwithstanding

				paragraph (1), a covered person may require additional capital investments

				if—

									(A)the additional

				capital investments are offset by reasonable additional consideration,

				including compensation or a modification to the terms of the production

				contract; and

									(B)the contract

				producer agrees in writing that there is acceptable and satisfactory

				consideration for the additional capital investment.

									204.Authority of

				Secretary to promulgate rules and regulationsThe Secretary, acting through the Special

				Counsel for Competition Matters, may promulgate such rules and regulations as

				are necessary to carry out this Act and the Packers and Stockyards Act, 1921

				(7 U.S.C.

				181 et seq.), including rules and regulations—

							(1)relating to

				unfair or deceptive acts or practices in agriculture;

							(2)that define with

				specificity acts or practices that are to be prohibited as unfair or deceptive

				acts or practices in agriculture under section 201; and

							(3)to prevent unfair

				or deceptive acts or practices from occurring in agriculture.

							205.Enforcement

							(a)Civil actions

				by the Secretary against covered personsIn any case in which the

				Secretary has reasonable cause to believe that any covered person has engaged

				in any act or practice that violates this Act, the Secretary may bring a civil

				action in the United States district court of the jurisdiction of residence of

				the covered person by filing a complaint requesting preventive relief,

				including an application for a permanent or temporary injunction, restraining

				order, or other order, against the covered person.

							(b)Civil actions

				against covered persons

								(1)Preventive

				relief

									(A)In

				generalIn any case in which any covered person has engaged, or

				there are reasonable grounds to believe that any covered person is about to

				engage, in any act or practice prohibited by this Act, a civil action for

				preventive relief, including an application for a permanent or temporary

				injunction, restraining order, or other order, may be instituted by the person

				aggrieved in the United States district court of the jurisdiction of residence

				of the aggrieved person.

									(B)SecurityThe

				court may provide that no restraining order or preliminary injunction shall

				issue unless security is provided by the applicant, in such sum as the court

				determines to be appropriate, for the payment of such costs and damages as may

				be incurred or suffered by any party that is found to have been wrongfully

				enjoined or restrained.

									(2)Damages

									(A)In

				generalAny person injured in the business or property of the

				person by reason of any violation of, or combination or conspiracy to violate,

				this Act may bring a civil action in the United States district court of the

				jurisdiction of residence of the injured person or any State court of competent

				jurisdiction to recover—

										(i)damages sustained

				by the person as a result of the violation; and

										(ii)any additional

				penalty that the court may allow, but not more than $1,000 per

				violation.

										(B)Limitation on

				actionsA civil action under subparagraph (A) shall be barred

				unless commenced within 2 years after the cause of action accrues.

									(3)Attorney’s

				feesIn any action commenced under paragraph (1) or (2), the

				court may allow the prevailing party a reasonable attorney’s fee as part of the

				costs.

								(c)Jurisdiction of

				district courtsNot later than 2 years after the date on which a

				violation of this Act occurs, an action to enforce this Act may be brought

				in—

								(1)the United States

				district court of the jurisdiction of residence of the aggrieved person,

				notwithstanding the fact that an aggrieved person has not exhausted all

				administrative or other remedies provided by law; or

								(2)any other court

				of competent jurisdiction in the State of residence of the aggrieved

				person.

								(d)Choice of law,

				jurisdiction, and venue

								(1)Choice of

				lawAny provision in an agricultural contract requiring the

				application of the law of a State other than the State in which the producer

				resides is void and unenforceable.

								(2)JurisdictionA

				covered person that enters into an agricultural contract with a producer shall

				be subject to personal jurisdiction in the State in which the producer

				resides.

								(3)VenueVenue

				shall be determined on the basis of the residence of the producer.

								(e)Liability for

				acts of agentsIn the construction and enforcement of this Act,

				the act, omission, or failure of any officer, agent, or person acting for or

				employed by any other person within the scope of the employment or office of

				the officer, agent, or person, shall be considered to be the act, omission, or

				failure of the other person.

							206.Effect on

				other laws

							(a)State

				laws

								(1)In

				generalSubject to paragraph (2), this Act does not annul, alter,

				or affect, or exempt any person subject to this Act from complying with, the

				law of any State with respect to trade practices in agriculture.

								(2)Exception

									(A)In

				generalThis Act annuls, alters, or affects, or exempts a person

				from, a State law referred to in paragraph (1) to the extent the State law is

				inconsistent with this Act.

									(B)InconsistencyFor

				the purposes of this paragraph, a State law is not inconsistent with this Act

				if the protection that the law affords any producer is greater than the

				protection provided to a producer by this Act.

									(b)State

				courtsThis Act does not deprive a State court of jurisdiction

				under a State law dealing with the same subject as this Act.

							207.Assignment of

				association dues and fees

							(a)In

				generalA producer of an agricultural commodity or service may

				execute, as a clause in an agricultural contract, an assignment of dues or fees

				to, or the deduction of a sum to be retained by, an association of producers

				authorized by contract to represent the producer, under which assignment a

				covered person shall—

								(1)deduct a portion

				of the amount to be paid for products or services of the producer under a

				production contract; and

								(2)pay, on behalf of

				the producer, the portion over to the association as dues or fees or a sum to

				be retained by the association.

								(b)Duty of covered

				personAfter a covered person receives notice from a producer of

				an assignment under subsection (a), the covered person shall—

								(1)deduct the amount

				authorized by the assignment from the amount paid for any agricultural

				commodity sold by the producer or for any service rendered under any production

				contract; and

								(2)on payment to

				producers for the product or service, pay the amount over to the association or

				the assignee of the association.

								208.SeverabilityIf any provision of this Act or application

				of any provision of this Act is held invalid, the remainder of this Act and the

				application of the provision to other persons and circumstances shall not be

				affected by the

				invalidity.

						.

			102.ApplicationThe amendment made by section 101 applies to

			 any contract entered into on or after the date of enactment of this Act.

			IIPackers and

			 stockyards

			201.Investigation

			 of live poultry dealers

				(a)Removal of

			 poultry slaughter requirement from definitionsSection 2(a) of

			 the Packers and Stockyards Act, 1921 (7 U.S.C. 182), is amended—

					(1)by striking

			 paragraph (8) and inserting the following:

						

							(8)Poultry

				growerThe term poultry grower means any person

				engaged in the business of raising or caring for live poultry under a poultry

				growing arrangement, regardless of whether the poultry is owned by the person

				or by another

				person;

							;

					(2)in paragraph (9),

			 by striking and cares for live poultry for delivery, in accord with

			 another’s instructions, for slaughter and inserting or cares for

			 live poultry in accordance with the instructions of another person;

			 and

					(3)in paragraph

			 (10), by striking for the purpose of either slaughtering it or selling

			 it for slaughter by another.

					(b)Administrative

			 enforcement Authority over live poultry dealersSections 203,

			 204, and 205 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193, 194,

			 195), are amended by inserting or live poultry dealer after

			 packer each place it appears.

				(c)Authority to

			 request temporary injunction or restraining orderSection 408 of

			 the Packers and Stockyards Act, 1921 (7 U.S.C. 228a), is amended in the

			 first sentence by striking on account of poultry and inserting

			 on account of poultry or poultry care.

				(d)Violations by

			 live poultry dealersSection 411 of the Packers and Stockyards

			 Act, 1921 (7 U.S.C.

			 228b–2), is amended—

					(1)in the first

			 sentence of subsection (a), by striking any provision of section 207 or

			 section 410 of; and

					(2)in the first

			 sentence of subsection (b), by striking any provisions of section 207 or

			 section 410 and inserting any provision.

					202.No competitive

			 injury requirementSection

			 202(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 192), is amended by

			 inserting after device the following: , regardless of

			 whether the practice or device causes a competitive injury or otherwise

			 adversely affects competition.

			203.Attorneys

			 feesSection 308(a) of the

			 Packers and Stockyards Act, 1921 (7 U.S.C. 209(a)) is amended by inserting

			 before the period at the end the following: and for the cost of the

			 litigation, including reasonable attorneys' fees.

			204.Appointment of

			 outside counselSection 407(a)

			 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228(a)), is amended by

			 inserting obtain the services of attorneys who are not employees of the

			 Federal Government, before and make such

			 expenditures.

			205.Competitive

			 harmTitle IV of the Packers

			 and Stockyards Act, 1921 (7 U.S.C. 221 et seq.), is amended by adding at the

			 end the following:

				

					417.Competitive

				harmA person affected by an

				unfair practice under section 202(a) or 312(a) shall not be required to prove

				predatory intent, competitive injury, or likelihood of

				injury.

					.

			206.Regulations

				(a)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Secretary of Agriculture

			 shall promulgate regulations to implement the amendments made by this Act,

			 including providing a definition of the term unreasonable preference or

			 advantage for purposes of section 202(b) of the Packers and Stockyards

			 Act, 1921 (7 U.S.C. 192(b)).

				(b)RequirementsRegulations

			 promulgated under subsection (a) shall strictly prohibit any preferences or

			 price differences based on volume except for preferences or price differences

			 that reflect actual, verifiable lower costs of acquiring livestock from larger

			 volume producers.

				

